—In an action, in effect, to compel the release of money from an escrow account, the plaintiff appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated October 16, 1997, which reversed a judgment of the District Court of the County of Nassau, Second District (Gewanter, J.), entered April 23, 1996, dismissing the complaint and awarding the defendant Louise Ais the principal sum of $750, plus interest, on her counterclaim, and directed a new trial.
Ordered that the order of the Appellate Term is reversed,, on the law, without costs or disbursements, and the judgment of the District Court of the County of Nassau, Second District, is modified by deleting (1) the provision thereof awarding interest on the counterclaim, and (2) the provision thereof dismissing the complaint and substituting therefor a provision directing the defendant William Friedman to release from the escrow account the sum of $750 to the defendant Louise Ais and the remaining sum of $750 to the plaintiff; as so modified, the judgment of the District Court of the County of Nassau, Second District, is affirmed.